Case 2:18-cv-00306-RK Document 20 Filed 04/18/19 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GREGORY PEARCE, individually and on
behalf of all others similarly situated,

Plaintiff,
CIVIL ACTION
Vv.

MARK KARPELES, an individual,
No. 18-00306(RK)

Defendant,

 

DEFENDANT MARK KARPELES’ MOTION TO DISMISS
PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(2)

Defendant Mark Karpeles contests that this Court has personal jurisdiction over him in these
proceedings. Mr. Karpeles submits this Motion to Dismiss Pursuant to Federal Rule of Civil
Procedure 12(b)(2). Pursuant to Federal Rule of Civil Procedure 12(b)(2), this case must be
dismissed against Mr. Karpeles based on the lack of personal jurisdiction. The Court must determine
this threshold issue before any further proceedings occur. In support of this Motion, Mr. Karpeles
states as follows:

1. Mr. Karpeles, an individual, is a citizen of France living in Japan.

2. Mr. Karpeles does not have the necessary “minimum contacts” with this foram such
that “maintenance of the suit does not ‘offend traditional notions of fair play and substantial justice.’”
Int'l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

3. Mr, Karpeles has not “purposefully directed his activities at the forum state or

purposefully availed himself of the privilege of conducting business in that state” nor does the
Case 2:18-cv-00306-RK Document 20 Filed 04/18/19 Page 2 of 3

“alleged injury [arise] out of the defendant’s forum-related activities.” Burger King Corp. v.
Rudzewicz, 417 U.S. 462, 472 (1985).

4, Plaintiff merely asserts the legal conclusion that this Court has jurisdiction over Mr.
Karpeles because “[he] conducts business in this District and the unlawful conduct alleged in the
Complaint occurred in, was directed to, and/or emanated from this District.” (Compl. 47 [Dkt. No.
1].) Plaintiff does not allege any personal activities of Mr. Karpeles, such as conducting his own
business, in any of this District, the Commonwealth of Pennsylvania and the United States, or any
specific activities of Mr. Karpeles,

5. Plaintiff bears the burden of establishing personal jurisdiction. Jsaacs v. Trustees of
Dartmouth College, Civ, No, 13-5708, 2014 WL 4186536, at *5 (E.D. Pa. Aug. 25, 2014). Blanket,
conclusory assertions that this Court has personal jurisdiction are insufficient to meet this burden.
See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of
action, supported by mere conclusory statements, do not suffice.”).

6. Mr. Karpeles expressly asserts that this Court lacks personal jurisdiction over him and
preserves this objection and argument for all purposes.

7, Because this Court lacks personal jurisdiction over Mr. Karpeles, this proceeding
against him must be dismissed with no further actions taken.

8. Mr. Karpeles requests that, if there is any question about the Court’s lack of personal
jurisdiction over him, the Court enter a briefing schedule for Mr. Karpeles to further support his
position.

WHEREFORE, for all of the reasons stated above, those in any further written submissions to

the Court, and in any oral argument, Defendant Mark Karpeles respectfully requests that this Court:
Case 2:18-cv-00306-RK Document 20 Filed 04/18/19 Page 3 of 3

Date: e/f 7

A.

Grant this Motion to Dismiss these proceedings against him with prejudice
pursuant to Federal Rule of Civil Procedure 12(b)(2) for lack of personal
jurisdiction;

In the alternative, set a briefing schedule on this Motion to Dismiss and
continue it to a later date;

Subject to his continuing objection that this Court lacks personal jurisdiction
over him, conduct no further proceedings in this matter until the issue of
personal jurisdiction has been decided; and

Grant all other just relief,

Respectfully submitted,

CIARDI CIARDI & ASTIN

{s/ Albert A. Ciardi, III
Albert A. Ciardi, II, Esquire
PA Attorney ID No.: 63598
Jennifer C. McEntee, Esquire
PA Attorney ID No.: 204079
One Commerce Square

2005 Market Street, Suite 3500
Philadelphia, PA 19103
Telephone: (215) 557-3550
Facsimile: (215) 557-3551
aciardi@ciardilaw.com

jcranston@eciardilaw.com

Counsel for Defendant Mark Karpeles
